Citation Nr: 0312416	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  99-05 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for circulatory disorders.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which denied the benefit 
sought.  Following receipt of the veteran's timely appeal, 
the Board remanded the case back to the RO in January 2001, 
and again in December 2001 for additional development.  That 
development was completed, but after the case was returned to 
the Board, further evidentiary development was deemed 
necessary with respect to the above-captioned issue.  

Accordingly, in January 2003, the Board, pursuant to the 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2), itself undertook 
to develop additional evidence.  The evidentiary development 
undertaken by the Board was completed, and the veteran was 
provided with notice of that development as required by Rule 
of Practice 903.  See generally 67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (codified at 38 C.F.R. § 20.903).  Since that 
time, however, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit issued a decision which 
essentially precludes the Board, absent a signed waiver, from 
adjudicating an appeal in which further evidentiary 
development has been undertaken.  Such is particularly 
applicable in situations in which there may be some question 
as to whether or not the newly developed evidence would allow 
for a full grant of the benefits sought.  See Disabled 
American Veterans, et. al. v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

In the present case, and as set forth more fully below, the 
evidence developed by the Board provides a sufficient basis 
upon which to enable the Board to adjudicate the veteran's 
case.  It is therefore not necessary to remand the case back 
to the RO in order that the additional evidence can be 
considered by the agency of original jurisdiction.  
Accordingly, the Board will proceed with its review of the 
veteran's appeal at this time.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue on appeal.  

2.  The veteran has been diagnosed with circulatory disorders 
including hypertension, and atherosclerotic heart disease, 
residuals of a cerebro-vascular accident, and carotid and 
peripheral vascular disease.  

3.  The objective medical evidence establishes a nexus or 
link between the veteran's diagnosed circulatory disorders 
and his active service.  


CONCLUSION OF LAW

Circulatory disorders, to include hypertension, 
atherosclerotic heart disease, residuals of a cerebro-
vascular accident (CVA), and carotid and peripheral vascular 
disease, were incurred as a result of the veteran's active 
service.  38 U.S.C.A. § 1110, 5103, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he has incurred circulatory 
disorders, to include hypertension, atherosclerotic heart 
disease, residuals of a CVA, and carotid and peripheral 
vascular disease as a result of his active service.  
Accordingly, he asserts that service connection for his 
diagnosed circulatory disorders is warranted.  In such cases, 
the VA has a duty to assist the veteran in developing 
evidence to substantiate such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issue addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claim for entitlement to 
service connection for circulatory disorders.  The veteran 
has been provided with notice of what evidence the VA would 
obtain, and the evidence he was to provide with respect to 
his claim for service connection.  In that regard, the Board 
concludes that the discussions as contained in the initial 
rating decision, in the subsequent statement and supplemental 
statements of the case, in the BVA Remands of January and 
December 2001, and in correspondence to the veteran dated in 
February 2002, April 2002, March 2003, and April 2003 have 
provided him with sufficient information regarding the 
applicable regulations and the evidence necessary to 
substantiate his claim.  The Board finds that such documents 
are essentially in compliance with the VA's revised notice 
requirements.  By that correspondence, the veteran was 
advised of the evidence necessary to substantiate his claim 
for service connection, and what evidence was necessary to 
show that any diagnosed circulatory disorders, were incurred 
in or as a result of his active service.  He was informed of 
what evidence the VA would attempt to obtain, and what 
evidence he was responsible for providing.  In addition, via 
the above-captioned correspondence, the veteran was advised 
of the relevant statutes and regulations as were applicable 
to his claim and of his rights and duties under the VCAA.  
Further, he was advised of the evidence obtained as a result 
of the Board's requested development which was obtained in 
April 2003.  

With respect to assistance with evidentiary development, the 
Board notes that the veteran's service medical records were 
substantially destroyed as a result of a fire in 1973 at the 
National Personnel Records Center.  Attempts have been made 
to reconstruct those records to the extent possible, but most 
such records are unavailable.  The RO has requested all 
available clinical treatment records as identified by the 
veteran.  To that end, the Board concludes that all relevant 
facts have been properly developed, and that all evidence 
necessary for an equitable disposition of the issue of 
entitlement to service connection for circulatory disorders 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
clinical treatment records, reports of VA rating 
examinations, and statements made by the veteran in support 
of his claim.  In addition, the Board observes that the 
veteran declined the opportunity to appear before either a 
Hearing Officer or before a Veterans Law Judge in order to 
present testimony at a personal hearing.  

The Board notes that pursuant to the directives contained in 
its January 2003 Development Memorandum, the veteran's claims 
file and previous rating examination reports were reviewed by 
the VA rating examiners who conducted those examinations for 
the express purpose of determining whether any diagnosed 
circulatory disorders were the result of any disease or 
injury sustained during his active service.  The examiners 
reviewed the pertinent medical evidence contained within the 
veteran's claims file, and addressed the specific questions 
as requested by the Board to the extent practicable.  
Accordingly, in light of the foregoing, and in light of its 
conclusion reached here,  the Board concludes that scheduling 
the veteran for further rating examinations would likely 
result in unnecessary delay, and would not add anything of 
substance to the evidentiary record.  The Board is unaware of 
any additional relevant evidence which is available in 
connection with the claim involving entitlement to service 
connection for circulatory disorders, and concludes that all 
reasonable efforts have been made by the VA to obtain the 
evidence necessary to substantiate the veteran's claim in 
that regard.  Therefore, the Board finds that no further 
assistance to the veteran regarding the development of 
evidence is required, and would otherwise be unproductive.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2002).  While the VCAA has eliminated the well-grounded 
claim requirement, however, the claimed disability or disease 
must still be shown to exist by a medical diagnosis.  
Further, a medical nexus must still be established between 
the claimed disability and an injury or disease incurred in 
service, or otherwise due to a service-connected disability.  

Historically, the veteran's claim for service connection for 
circulatory disorders was received in April 1998.  His claim 
was initially denied by an August 1998 rating decision, but 
following a BVA Remand of December 2001, by a rating decision 
dated in July 2002, service connection for cold weather 
trauma of the right hand, nicotine dependence, and a 
respiratory disorder was established.  By a subsequent rating 
decision dated in September 2002, service connection was 
established for coronary artery disease and atrial 
fibrillation, both associated with nicotine dependence, and 
for residuals of cold weather injuries to the left hand and 
both feet.  The veteran's claim for service connection for 
circulatory disorders remained denied.  The Board notes that 
the veteran is also in receipt of a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities.  Such TDIU benefits have been made 
effective from April 27, 1998, the date on which the 
veteran's claim was received.  

The veteran underwent a series of VA rating examinations in 
May and June 2002.  The reports of those examinations 
disclose that the veteran had a CVA in 1999 after a right-
sided carotid endarterectomy.  As a result, he experienced 
numbness in his left arm, occasional slurring of words with a 
very mild left-sided facial droop, and paresthesias of the 
left elbow down to the fingers.  Such complaints were 
verified on examination.  The veteran was diagnosed with 
previous right-sided internal carotid artery stenosis, and 
the examiner noted that after undergoing a right-sided 
carotid endarterectomy to relieve the carotid artery 
stenosis, he experienced a CVA or stroke as a complication of 
the surgical procedure.  The veteran was further noted to 
have a history of coronary artery disease, and had atrial 
fibrillations.  He had undergone anticoagulation treatment 
with Coumadin, and had hypertension.  

With respect to the veteran's heart problems, the examiner 
offered that the veteran likely became addicted to nicotine 
in service, although he had begun smoking prior to entry, and 
that it was likely that his smoking could have led to 
coronary artery disease.  The examiner stated that the 
veteran did not appear to have circulatory problems in the 
lower extremities, but did have a long history of right 
internal carotid artery stenosis, which had been operated on.  
In addition, the examiner offered that there may be 
atherosclerotic vascular disease from many years of tobacco 
abuse, or such could have been due to plaque build-up.  
Stiffness in the veteran's hands and feet was attributed to 
cold-weather injuries he sustained in service.  Vascular 
examination was within normal limits, although the veteran 
had diminished peripheral pulses, most likely due to pitting 
edema in the lower extremities.  The examiner stated that the 
veteran likely incurred nicotine dependence in service, and 
that his heart problems were most likely related thereto.  

As noted, pursuant to the Board's internal development, the 
veteran's claims file was referred back to the examiners who 
had conducted the May and June 2002 VA rating examinations to 
address whether the circulatory disorders the veteran 
complained of were at least as likely as not related to his 
active service.  In an addendum to the May and June 2002 
examination reports, dated in April 2003, the examiners 
concluded that after conducting a thorough review of the 
objective medical evidence including the previous examination 
reports, the veteran's hypertension, atherosclerotic heart 
disease, residuals of a CVA, and carotid and peripheral 
vascular disease were all related to his active service, to 
include nicotine dependence incurred therein.  

The Board has reviewed the foregoing, and concludes that the 
evidence supports a grant of service connection for 
circulatory disorders, to include hypertension, 
atherosclerotic heart disease, residuals of a cerebro-
vascular accident, and carotid and peripheral vascular 
disease.  In that regard, the Board notes that the objective 
medical evidence clearly shows that the veteran has been 
diagnosed with the above-captioned disorders.  In addition, 
the Board observes that service connection has already been 
established for atrial fibrillation and coronary artery 
disease.  Accordingly, in light of the medical evidence of 
record, in particular the opinions offered by the veteran's 
treating physicians in the April 2003 examination addenda, 
the Board finds that after resolving all reasonable doubt in 
the veteran's favor, service connection for circulatory 
disorders, including hypertension, atherosclerotic heart 
disease, residuals of a CVA, and carotid and peripheral 
vascular disease is warranted.  The veteran's appeal with 
respect to that issue is therefore granted.  


ORDER

Service connection for circulatory disorders, to include 
hypertension, and atherosclerotic heart disease, residuals of 
a cerebro-vascular accident, and carotid and peripheral 
vascular disease, is granted.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

